            Case 4:21-cr-00128-DPM Document 3 Filed 05/04/21 Page 1 of 2
                                                                                     Us 0
                                                                                 EASTERN
                                                                                            ,BLED
                                                                                           ofc;~7.Jcr COURT
                                                                                                 ICT II RKA
                                                                                                          NSAs
                           UNITED STATES DISTRICT COURT                               MAY 0_4 2021
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION
                                                                            JAMEs v,1!        ~
                                                                            By: __ -~fl:.91Jfl,
                                                                                  ~~                  K, CLERK
                                                                                                      DEPCLERK

UNITED STATES OF AMERICA                    )      No. 4:21CR OO\'~i     t>fM
                                            )
V.                                          )      18 U.S.C. §§ 922(g)(l)
                                            )
KEVIN BRADLEY CARPENTER                     )


                                       INDICTMENT

THE GRAND JURY CHARGES THAT:

                                          COUNTl



       A.     On or about September 19, 2019, the defendant,

                              KEVIN BRADLEY CARPENTER,

had previously and knowingly been convicted of one or more of the following crimes punishable

by a term of imprisonment exceeding one year:

              1.     Escape, in Pulaski County, Arkansas, Circuit Court in Case Number 2002-

                     1314A;

              2.     Attempt to Escape, in Denver County, Colorado, District Court in Case

                     Number 2017CR010267;

              3.     Assault 2nd / Possession of a Controlled Substance, in Jefferson County,

                     Colorado, District Court in Case Number 2015CR1454; and

              4.     Criminal Attempt to Commit Criminal Trespass, in Denver County,

                     Colorado, District Court in case number 2015 CR31 73.




                                                  1
               Case 4:21-cr-00128-DPM Document 3 Filed 05/04/21 Page 2 of 2


        B.       On or about September 19, 2019, in the Eastern District of Arkansas, the

defendant,

                                KEVIN BRADLEY CARPENTER,

knowingly possessed, in and affecting commerce, a firearm, that is: a Smith and Wesson, model

5904, 9mm handgun, with an obliterated and defaced serial number, in violation of Title 18, United

States Code, Section 922(g)(l).



                                FORFEITURE ALLEGATION 1


       Upon conviction of one or more of the offenses alleged in Count 1 of this Indictment, the

defendant, KEVIN BRADLEY CARPENTER, shall forfeit to the United States pursuant to Title

18, United States Code, Section 924( d), Title 21, United States Code, Section 853, and Title 28,

United States Code, Section 2461(c), all firearms and ammunition involved in the commission of

the offense.




                      [END OF TEXT. SIGNATURE PAGE ATTACHED.]




                                                    2
